Citation Nr: 1234425	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  05-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for a bilateral knee disability, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1981 to July 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from rating decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for lumbosacral strain, a bilateral knee disability, and a right shoulder disability.  In a May 2010 rating decision, the RO granted service connection for lumbosacral strain and assigned an initial rating of 10 percent, effective August 2003, which was increased to 40 percent effective June 2009.  The grant of service connection for lumbosacral strain represents a full grant of the benefit sought, and the Veteran has not expressed disagreement with the assigned ratings.  Accordingly, there remains no issue of fact or law to be determined, and this matter is no longer before the Board.  

The case was previously before the Board in June 2011, and was remanded to provide the Veteran an examination of her claimed disabilities, and complete notice of the evidence required to establish her service connection claims.  

In an August 2012 statement to the Board, the Veteran's accredited representative asserted that she suffers from depression caused by her service-connected back disability, and gastroesophageal reflux disease (GERD) and migraines associated with depression.  The representative also contended that the Veteran is entitled to a total rating based on individual unemployability due to service-connected disability (TDIU).  The issues of entitlement to service connection for depression secondary to service-connected disability, entitlement to service connection for GERD and migraines secondary to service-connected disability, and entitlement to TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and the claims are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately another remand is required in this case.  The Veteran is seeking service connection for a bilateral knee disability and a right shoulder disability, which she contends began in service.  Service treatment records reflect that she complained of bilateral knee pain on several occasions in service in 1990.  The claims file contains a January 2004 letter from the Veteran's treating VA physician, who opines that her knee pain and right shoulder pain began in service.  The Veteran was afforded a VA examination in July 2009, in which the examiner diagnosed mild degenerative joint disease bilaterally.  He opined that the condition is not likely related to service, and his rationale for this opinion was "clinical evaluation, experience, and expertise."  

Alternatively, the Veteran contends that her knee disability arises from her service-connected lumbar spine disability.  Pursuant to the Board's June 2011 remand instructions, she was afforded a VA examination of her knees in August 2011, in which the examiner diagnosed mild degenerative joint disease bilaterally.  He opined that the condition is not likely related to the service-connected back disability, and the rationale for the opinion was that the condition is related to aging.  

A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, neither VA examiner provided an adequate discussion of the medical principles applied in determining that the Veteran's bilateral knee disability is not related to the instances of knee pain she suffered in service or to her back disability.  Moreover, the VA examiner of August 2011 did not address the question of whether the Veteran's knee disability is aggravated by her service-connected back disability.  Thus, the Board finds that the opinions rendered are inadequate, and a remand is warranted.  See Barr v. Nicholson, 21Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination of her right shoulder in August 2011, in which the examiner stated that the Veteran's loss of motion in the right shoulder was due to guarding secondary to back pain.  Noting that x-rays of the Veteran's right shoulder were normal, the examiner opined that there was no right shoulder disability and therefore declined to offer any opinion as to causation or aggravation.  He stated that no prior radiographs were available for review; however, the VA treatment records from March 2004 indicate that an x-ray of the Veteran's right shoulder at that time showed mild narrowing of the acromioclavicular joint with mild osteophytic spurring and mild degenerative changes of the glenoid labrum.  The examination provided is inadequate, as the record contains conflicting medical evidence which the examiner was apparently not able to review.  Therefore a remand of this issue is also required.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her claimed right shoulder and bilateral knee disabilities.  The claims file should be made available to the examiner for review.  The examiner should conduct a thorough examination of the Veteran's knees and right shoulder, including any indicated tests, and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should offer an opinion as to the following:

a. Is it at least as likely as not that any diagnosed knee or shoulder disability began during service or is otherwise related to any event in service?

b. Is it at least as likely as not that any diagnosed knee or shoulder disability was caused or aggravated by the Veteran's service-connected lumbar spine disability?

A complete rationale for the opinion is requested, to include a discussion of the medical principles relied upon and addressing any conflicting evidence or medical opinions of record.  If the examiner is unable to render such an opinion without resorting to speculation, he should explain why an opinion would be speculative.  

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


